Title: From Thomas Jefferson to United States House of Representatives, 23 December 1806
From: Jefferson, Thomas
To: United States House of Representatives


                        
                            
                            
                                To the House of Representatives
                            
                        of the United States
                            
                        December 23. 1806.
                  
                        I now lay before you Accounts of the sums which have been expended by the United States on the Capitol, the
                            President’s house, the public offices, the Navy yard, and the Marine barracks respectively, & the amount expended on
                            other objects of public expence within the city of Washington as requested by your resolution of the 15th. instant.
                        
                            Th: Jefferson
                            
                            
                        
                    